DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nunan et al. (U.S. Publication No. 2008/0087844) in view of Lee et al. (KR 10-2004-0062341)
Regarding claim 1, Nunan teaches a method for detecting optimal production conditions of wafers, comprising:
providing a wafer (Fig. 3, step 300, see paragraph [0009]), wherein a plurality of regions are defined on the wafer (paragraph [0011], Fig. 3), and the plurality of regions at least comprise a first region and a second region (paragraph [0011], Fig. 3);
performing a first photolithography step to expose the first region of the plurality of regions (see Fig. 3, step 305, see paragraph [0019]);
performing a first ion implantation step (step 310, paragraph [0011]) to dope ions in the first region, wherein the first region has a first ion implantation concentration (inherent, and see paragraph [0046]);
performing a second photolithography step to expose the second region of the plurality of regions (step 320, paragraph [0019]);
performing a second ion implantation step (step 325, paragraph [0011]) to dope ions in the second region, wherein the second region has a second ion implantation concentration (inherent, and see paragraph [0046]); 
a third region and a fourth region (see paragraph [0054]), and the method further comprising:
performing a third photolithography step to expose the third region of the plurality of regions  (see paragraph [0054]);
performing a third ion implantation step to dope ions in the third region, wherein the first region has a third ion implantation concentration  (see paragraph [0054]);
performing a fourth photolithography step to expose the fourth region of the plurality of regions  (see paragraph [0054]);
performing a fourth ion implantation step to dope ions in the fourth region, wherein the fourth region has a fourth ion implantation concentration (see paragraph [0054]);
detecting the electrical characteristics of the first region, the second region, the third region and the fourth region respectively (see paragraph [0054]) wherein the first ion implantation concentration, the second ion implantation concentration, the third ion implantation concentration and the fourth ion implantation concentration have proportional relationship (it is unclear from the claim what the relationship is “proportional” to, or how the concentrations are related to each other from the claim language, therefore any concentrations can be said to having a “proportional relationship” as broadly stated in the claim).
While Nunan teaches that the mask can be used to develop a portion of the wafer to pattern a photoresist, it is unclear if the photoresist is used for implantation.  However, Lee teaches a similar method in which regions of a wafer are masked by a photoresist prior to implantation and testing (see paragraphs [0014]-[0018]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the method of Nunan could have used a photoresist to test the implantation because photoresist is the material that would be used to mask the wafer in real implantation manufacturing, and therefore would produce a more accurate result.


Regarding claim 3, Nunan in view of Lee teaches the method according to claim 2, wherein the first ion implantation concentration, the second ion implantation concentration, the third ion implantation concentration and the fourth ion implantation concentration are different from each other (see paragraph [0046], dose of each implanter is one characteristic determined by testing, and each implanter can have a different value).

Regarding claim 4, Nunan in view of Lee teaches the method according to claim I, wherein the method to expose the first region and the second region comprising:
forming a first photoresist layer comprehensively on the wafer (inherent that a photoresist is created this way to test the wafer, see, for example the shape of mask 420);
using a first mask to remove part of the first photoresist layer by the first photolithography step and to expose the first region (it is inherent that a photoresist is formed this way).
Nunan does not specifically teach removing the first photoresist layer completely and re-form a second photoresist layer on the wafer; using the first mask to remove part of the second photoresist layer by the second photolithography step and to expose the second region.  However, Lee teaches a similar testing method in which a first photoresist is formed and patterned to reveal the first region (paragraph [0014]), and then removed after implanting (paragraph [0018]), and then re-applied to pattern second predetermined areas (see paragraph [0021], entire process is repeated N times).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the photoresist would have been formed in the same way because this is the only possible way to cover all but one region in each subsequent test using photoresists.

Regarding claim 5, Nunan in view of Lee teaches the method according to claim 4, wherein when the second region is exposed, the first region is covered by the second photoresist layer (see Nunan paragraph [0011] and Lee paragraph [0014]).

Regarding claim 6, Nunan in view of Lee teaches the method according to claim 1, wherein the method to expose the first region and the second region comprising:
forming a first photoresist layer comprehensively on the wafer (inherent that the resist would be coated on all of the wafer because the entire wafer needs to be covered except that under test);
performing the first photolithography step to focus an exposure light in the first region (inherent that a photoresist is developed/patterned through light; it would have been obvious to a person of skill in the art that only two possibilities exist for photoresist, positive and negative, and therefore the light could have been shined into the first region because it is one of two possible choices with similar results), and
to remove the first photoresist layer in the first region (inherent that it is removed to expose the region).
Nunan does not specifically teach removing the first photoresist layer and forming a second photoresist layer on the wafer; performing the second photolithography step to focus another exposure light in the second region, and to remove the second photoresist layer in the second region.  However, Lee teaches a similar testing method in which a first photoresist is formed and patterned to reveal the first region (paragraph [0014]), and then removed after implanting (paragraph [0018]), and then re-applied to pattern second predetermined areas (see paragraph [0021], entire process is repeated N times).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the photoresist of Nunan would have been formed in the same way because this is the only possible way to cover all but one region in each subsequent test using photoresists.

Regarding claim 7, Nunan in view of Lee teaches the method according to claim 1, wherein the step of detecting the electrical characteristics of the first region and the second region respectively comprising:
forming at least one electronic component in the first region and the second region respectively (see Nunan paragraph [0047]); and
performing a wafer acceptance test (WAT) on the electronic components in the first region and the second region respectively (see Nunan paragraph [0047]).


Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
Applicant argues for a specific interpretation of the concentrations “have a proportional relationship.”  However, the claims do not reflect this specific interpretation, instead being so broad so as to not indicate or define any relationship and therefore any concentrations can fit the claim langauge.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816 

/SELIM U AHMED/Primary Examiner, Art Unit 2896